Citation Nr: 1616486	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-20 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent from October 29, 1999, through June 1, 2010, for bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder (also claimed as depression).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A Lieberman, Attorney



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reports that she has lost employment and has been unable to obtain new employment due to her service-connected psychiatric disabilities.  See, e.g., Correspondence, received in October 1999.  Such statements indicate that the Veteran believes she is unable to secure or follow a substantially gainful occupation due to her service-connected psychiatric disabilities.  Accordingly, the Board concludes that a claim for a TDIU has been raised by the record and is properly before the Board at this time as part and parcel to the claim for entitlement to a higher initial rating for the service-connected psychiatric disabilities.

The issue of entitlement to dependents' educational assistance benefits has been raised by the record in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, received in January 2016.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the period from October 29, 1999, through June 1, 2010, the Veteran's service-connected bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder (also claimed as depression), were manifested by a level of functional impairment most closely approximating occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder (also claimed as depression), for the period from October 29, 1999, through June 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for the service-connected psychiatric disabilities during the period from October 29, 1999, through June 1, 2010, arises from her disagreement with the initial rating awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in May 2014.  The May 2014 Statement of the Case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating during the period from October 29, 1999, through June 1, 2010, for the service-connected psychiatric disabilities.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to that issue.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the rating period at issue, the Veteran was provided VA examinations in November 2003 and November 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners considered the Veteran's reported symptomatology, conducted mental status examinations on the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder, also claimed as depression, have been rated as 50 percent disabling for the period from October 29, 1999, through June 1, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9434, which directs that the disabilities be rated based on the VA general rating formula for mental disorders.  The VA general rating formula for mental disorders reads, in pertinent part:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration is given to all symptoms associated with the Veteran's service-connected psychiatric disabilities that affect the level of occupational and social impairment.  38 C.F.R. § 4.125.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to the pertinent sections of the American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  Of note, the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), which was released during the pendency of the Veteran's appeal, does not make use of the GAF scale.  Nevertheless, the Board will consider the GAF scores included in the medical record in assessing the Veteran's rating for the service-connected psychiatric disabilities during the period from October 29, 1999, through June 1, 2010.

Summary of the Relevant Evidence

The Veteran seeks a higher initial rating for bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder, also claimed as depression.  The Veteran's service-connected psychiatric disabilities were rated as 50 percent disabling during the period from October 29, 1999, through June 1, 2010, and as 100 percent disabling thereafter.  The present appeal stems from the Veteran's disagreement with the 50 percent rating assigned from October 29, 1999, through June 1, 2010.  See Correspondence received in July 2011.  Thus, the applicable rating period is October 29, 1999, through June 1, 2010.

On October 29, 1999, the Veteran submitted a statement to VA describing her psychiatric symptoms.  In the letter, she indicated that she is insecure in her interactions with others.  She reported that, when people speak directly to her, she freezes up, becomes fidgety, and avoids direct contact.  In addition, words do not come as quickly as her thought processes, which causes her to become frustrated.  She further reported feelings of depression, worry, and grief.  As a result of her symptoms, she has difficulty interacting with coworkers.

In June 2002, the Veteran was provided a return to duty medical certification form and a certificate of health care provider form, each completed by a different private physician.  On the return to duty medical certification form, the physician notes current symptoms of depression, irritability, poor concentration, insomnia, decreased appetite with nervous stomach, decreased energy, increased worry, and passive suicidal ideations.  On the certificate of health care provider form, the physician found that the Veteran had a serious health condition, as defined under the Family and Medical Leave Act of 1993, which included symptoms of emotional distress.  The physician opined that the Veteran would require 1-2 days off from work each week due to the symptoms.

In October 2002, the Veteran's private physician completed a certification of health care provider.  On the form, the physician noted the Veteran's psychiatric symptoms of poor appetite, weight loss, disturbed sleep, poor concentration, crying spells, anxiety, and likely panic attacks.

The Veteran was provided VA psychiatric examination in November 2003.  At the examination, the Veteran reported symptoms of "slight depression;" moodiness; forgetfulness; worry; insomnia; restlessness; dwelling on the past; being overly emotional; irritability; feelings of being judged and that everyone is against her; argumentativeness; inability to cope with pressure; worry about death; distrustfulness; isolation; and sleep disturbances.  She denied having suicidal, homicidal, or violent ideations.  She reported that her symptoms affect her relationships with family members and supervisors.  She has friends, but tends to isolate herself because she is afraid they will be negative or critical of her service-connected gastrointestinal disability.  She reported that her psychiatric symptoms worsen with flare-ups of the service-connected gastrointestinal disability.  She had not had any hospital admissions or required emergency room care due to her psychiatric disabilities.  She reported a five-year history with her current employer.  Her relationship with her supervisor was fair, and the relationship with her co-workers was poor.  She had been suspended five times for taking too much medical leave, and had received letters of warning about her attendance.

On mental status examination at the November 2003 VA examination, the Veteran was abnormal to date and day in that she was one month off in terms of date and thought it was Tuesday when it was actually Wednesday.  However, she arrived to the examination on her own and at the proper time without need of assistance in finding the location.  Her appearance and hygiene were not appropriate and showed signs of neglect.  She appeared stressed, unhappy, and older than her stated age.  Her behavior was inappropriate, as she exhibited insecurity and suspiciousness.  Her mood was depressed, and she had frequent and marked shifts in affect, although the shifts were appropriate to the content of the conversation.  Her communication and speech were both within normal limits.  Panic attacks, delusions, hallucinations, and obsessional rituals were all absent.  Her thought processes were appropriate.  Her judgment was impaired, with findings of extremely poor coping.  She had mild impairment of memory, such as forgetting names, directions, and recent events.  The VA examiner opined that, mentally, the Veteran does not have difficulty performing activities of daily living, but does have difficulty establishing and maintaining effective work and social relationships because of inability to find suitable ways to cope with the chronic symptoms of her service-connected gastrointestinal disability.  Furthermore, she has no difficulty understanding commands, and does not pose a threat of persistent danger or injury to herself or others.  The examiner assigned the Veteran a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

In November 2004, the Veteran's private physician provided a return to duty medical certification form.  On the form, the physician notes that, approximately 90 days prior, the Veteran had taken a leave of absence due to depression, anxiety, and inability to cope.  Her current symptoms included daily depression, anhedonia, insomnia, excessively weighing herself, frequent mood swings, periodic euphoria, starting projects but not finishing them, spending sprees, loss of energy, feelings of hopelessness and worthlessness, diminished ability to think and concentrate, recurrent thoughts of death, anxiety attacks with shortness of breath and heart palpitations, and agoraphobia.

In April 2005, another of the Veteran's private physician provided a return to duty medical certification form.  On the form, the physician noted symptoms of depressed mood most of the day, anhedonia, hypersomnia, fatigue, and feelings of worthlessness.

In July 2005, a SSA psychiatric consultant reviewed the Veteran's application for SSA disability benefits.  The psychiatric consultant opined that, due to psychiatric disabilities, the Veteran has marked restrictions of activities of daily living; marked difficulties maintaining social functioning; and moderate difficulties in maintaining concentration, persistence, or pace.  As rationale for the opinion, the consultant noted that the Veteran stated she feels depressed all of the time; does not socialize; drives only to attend doctor appointments; fears bridges, water, and getting fat; overuses laxatives; lacks energy to bathe or take care of herself; feels panic in traffic; does not trust others or get along with others; and has difficulty staying on task.  The consultant further noted that the Veteran began psychiatric treatment in January 2005, and was not yet psychiatrically stable.

The SSA records also include a May 2006 private treatment record reflecting that the Veteran reported that her psychiatric medications were not working, and that she had been gaining weight.  The Veteran reported that she had been unemployed for a year, but was going to school and studying criminal justice.  The Veteran also complained of difficulty sleeping and difficulty concentrating.

An August 2007 private treatment record reflects that the Veteran reported troubles at home and at work.  She indicated that she constantly fights with her teenage daughter and with her husband.  In addition, she was unable to a keep a job due to feeling stressed out.  She goes through episodes in which she will feel like the whole world is overwhelming and sad, during which she overeats, oversleeps, and would like to be in a dark room and not be bothered by anyone.  Such episodes are interspersed with short episodes during which she feels extremely well and has decreased need for sleep and she has a good deal of energy.

In October 2007, the SSA provided the Veteran with a mental status consultative examination to reassess her eligibility for SSA disability benefits.  At the examination, the Veteran reported psychiatric symptoms of feelings of sadness; diminished interest or pleasure; appetite change; insomnia; psychomotor retardation; fatigue or loss of energy; feelings of worthlessness; diminished ability to think or concentrate; and recurrent thoughts of death.  The Veteran also reported recurrent episodes of binge eating, after which she would engage in inappropriate compensatory behavior, such as misuse of laxatives.  The Veteran further reported an enduring pattern of personality traits involving disturbance of cognition, affectivity, interpersonal functioning, and impulse control characterized by unstable and intense relationships, identity disturbance, and impulsivity.  The Veteran indicated that her psychiatric disabilities interfered with her employment in that she could not be in loud environments, disliked crowds, disliked having others enter her personal space, and could not handle the stress of work.  She indicated that she was presently married, but alluded to her marriage being dysfunctional.  She also indicated that she had earned college credits, but did not earn a degree.

On mental status examination at the October 2007 consultative examination, the Veteran had an appropriate appearance and was well groomed.  Her speech was logical and coherent.  She had no degree of conceptual disorganization.  She exhibited intermitted eye contact and frequently spoke under her breath.  At times, she became agitated and impatient with the examiner's interview questions.   She was well oriented in all spheres.  Her recent memory was mildly impaired, but her remote memory was within normal limits.  She had deficits in concentration, but no significant cognitive disturbances.  The examiner opined that the Veteran's reported behaviors suggest that she experiences significant difficulty with impulse control.  In addition, the Veteran exhibited an extreme level of suspiciousness of others.  Her reported behavior suggests deficits in judgment in everyday activities and social situations.

In November 2007, a SSA psychiatric consultant reviewed the Veteran's casefile.  The psychiatric consultant opined that, due to psychiatric disabilities, the Veteran has moderate restrictions of activities of daily living; marked difficulties maintaining social functioning; and marked difficulties in maintaining concentration, persistence, or pace; and that the Veteran is expected to have one or two episodes of decompensation, each of extended duration, over the course of a year due to her psychiatric disabilities.  As rationale for the opinion, the consultant cited the findings at the October 2007 consultative examination.  In particular, the consulted noted the Veteran's mental status examination, which was significant for paranoia, tension, irritability, lability, variable concentration and memory, suspiciousness, anxiety, difficulty establishing report, and sarcasm.  The consultant concluded that the Veteran's current condition was comparable to her condition when she was initially determined to be disabled for SSA purposes.

The Veteran was provided another VA psychiatric examination in November 2007.  At the examination, the Veteran reported having separated from her husband due to her psychiatric disabilities, though he still lived with her.  She reported not having worked since 2004.  She was vague as to her daily activities.  She indicated that her mood is low, her motivation is poor, and that she relies on sleep aids, which were "not working anymore."  Upon mental status examination, the Veteran was clean and casually dressed.  Her psychomotor activity was restless and tense.  Her speech was spontaneous, loud, clear, and coherent.  Her attitude was cooperative, though irritable and apathetic.  She had a constricted affect and a dysphoric, labile mood.  She had no major difficulties with concentration and was intact to person, place, and time.  She reported panic attacks with agoraphobia, but denied homicidal and suicidal thoughts.  Her remote memory was moderately impaired, and her recent memory was mildly impaired.  The examiner opined that the Veteran's service-connected psychiatric disabilities result in deficiencies in judgment, thinking, work, and mood.  The examiner assigned the Veteran a GAF score of 61, indicating some mild symptoms or some difficulty in social or occupational functioning, but generally functioning well with some meaningful interpersonal relationships.

An August 2009 private treatment record reflects that the Veteran reported having frequent suicidal ideation and severe marital problems.  The Veteran reported current symptoms of sad and irritable mood, anergia, low self-esteem, amotivation, poor outlook, hypersomnia, anhedonia, anxiety, insomnia, poor concentration, poor memory, death wishes, racing thoughts, being easily distracted, hyperverbalness, mood lability, and poor sleep.  The Veteran also endorsed emotional binge eating.  On mental status examination, the Veteran was alert and oriented, but was fidgety, labile, anxious, and angry in mood and affect.  Her speech was rapid and pressured.  Her thoughts were tangential and paranoid.  Her judgment was normal and her intelligence was average, but her insight was impaired.  She was assigned a current GAF score of 45, indicating serious symptoms or a serious impairment in social or occupational functioning.

At a September 2009 private psychiatric evaluation, the Veteran reported depression, anxiety, and insomnia that never improve.  She reported an up-and-down cycling of mood and energy.  She endorsed racing thoughts and irritability.  A mood disorder screening revealed mild to severe symptoms.  On mental status examination, the Veteran was closed, emotionally labile, and depressed.  She was alert and oriented with casual attire and good hygiene.  She was cooperative and had relaxed behavior.  Her mood and affect reflected anxiety, depression, bluntedness, and irritability.  She had normal thought processes and content.  She had normal insight and good judgment.  She was assigned a GAF score of 50, indicating serious symptoms or a serious impairment in social or occupational functioning.




Analysis

The record reflects that, throughout the period from October 29, 1999, through June 1, 2010, the Veteran's service-connected psychiatric disabilities were manifested by a level of functional impairment most closely approximating occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.

Specifically, in terms of work deficiencies, the record shows that, due to her service-connected psychiatric disabilities, the Veteran had difficulty interacting with supervisors and coworker.  She had a high absentee rate, which led to disciplinary actions being taken against her.  In addition, two SSA psychiatric consultants found that the Veteran had moderate to marked difficulties in areas vital to performing work, to include social interaction, concentration, persistence, or pace.  Furthermore, the record shows that the Veteran stopped working sometime in 2004 and has had difficulty obtaining and maintaining employment since that time due, at least in part, to the service-connected psychiatric disabilities.

In terms of family relations, the record shows that the Veteran has a strained relationship with her husband and daughter.  The Veteran has indicated that she is suspicious toward her husband, and that she has separated from him because he cannot cope with her psychiatric disabilities.  She has reported to private treatment providers that she constantly fights with her daughter.  The Veteran has also indicated that she isolates from friends.

In terms of judgment, the record shows that the Veteran is pessimistic, negativistic, particularly labile, and has poor impulse control.  The November 2007 VA examiner opined that these characteristics affect the Veteran's judgment.  In addition, the Veteran's work history reflects poor judgment.  She took extended leaves of absence to the point that she was disciplined, she argued with her supervisors, and she interacted poorly with her coworkers.  Furthermore, throughout the rating period at issue, treating and examining sources have opined that the Veteran has poor coping skills.

In terms of thinking, the record reflects that the Veteran has poor concentration.  For example, the October 2007 SSA consultative examiner noted that the Veteran had reduced recall on a serial sevens test, and was unable to spell the word "world" backwards.  In addition, the Veteran has reported or demonstrated poor memory, racing thoughts, and distractibility at various points during the period at issue.  The Veteran has also reported suicidal ideation and ruminations on death during the period at issue.

In terms of mood, the record reflects that the Veteran exhibited disturbed mood at nearly all times during the period at issue.  Her mood has been variably described as labile, anxious, depressed, low, dysphoric, irritable, angry, and blunted.  The Veteran has also reported that she has frequent mood swings, and that her mood cycles up and down.

The GAF scores of record during the period from October 29, 1999, to June 1, 2010, range from 45 to 61.  Such scores are reflective of symptoms ranging from mild to serious, and are generally consistent with social or occupational functioning occupational and social impairment with deficiencies in most areas.

Accordingly, throughout the period from October 29, 1999, through June 1, 2010, the Veteran's service-connected psychiatric disabilities were manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, throughout that period, the Veteran was entitled to a disability rating of 70 percent, and no higher, for the service connected psychiatric disabilities.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board has considered whether the Veteran is entitled to a higher disability rating under the relevant rating criteria.  However, the Board finds that the Veteran's symptoms do not rise to the level of total occupational and social impairment.  Although the Veteran's relationship with her daughter and husband were strained during the period at issue, the Veteran was able to maintain those relationships.  She has admitted to having friends, although she tends to isolate and does not interact with the friends.  She was able to attend psychiatric and medical treatment visits, as well as examinations for VA and SSA purposes.  Moreover, the record does not reflect that the Veteran experienced gross impairment of thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting herself or others, or memory loss for names of close relatives or other such familiar information.  The Board acknowledges that, at the November 2003 VA examination, the Veteran incorrectly reported the day of the week and current month, and had an inappropriate appearance that suggested neglect of hygiene.  The Veteran has also exhibited deficiencies in memory at times.  However, the Veteran has at most times during the period at issue been fully oriented with adequate appearance and normal memory functioning.  Furthermore, the Board again notes that the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Overall, from October 29, 1999, through June 1, 2010, the Veteran's psychological symptoms most closely approximated the frequency, severity, and duration contemplated by the relevant 70 percent rating criteria, despite occasional, temporary symptoms that may have approximated the severity contemplated by the relevant 100 percent rating criteria.  In the absence of frequent or prolonged symptoms of the severity contemplated by the relevant 100 percent rating criteria, the Board finds that the Veteran was entitled to a 70 percent rating, and no higher.  See Mauerhan, 16 Vet. App. 436; see also Vasquez-Claudio, 713 F.3d at 117.

The Board has also considered whether the Veteran was entitled to a higher rating on an extra-schedular basis during the period from October 29, 1999, through June 1, 2010.  In exceptional cases where the schedular ratings are found to be inadequate, an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board has reached its conclusions in this decision based upon consideration of applicable schedular rating provisions and the evidence of record.  The Board finds that there is no indication that the Veteran's service-connected psychiatric disabilities reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis for the period from October 29, 1999, through June 1, 2010.  Rather, the schedular rating criteria reasonably describe the frequency and severity of the Veteran's psychiatric symptoms, as demonstrated in the evidence of records, as discussed in detail above.  Therefore, in this case, the schedular rating is adequate.  Ratings in excess of the schedular rating assigned herein are provided for certain manifestations of the service-connected psychiatric disabilities.  However, the medical evidence of record reflects that symptoms of the severity, frequency, and duration contemplated by the higher schedular criteria are not present in this case.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extra-schedular referral is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating of 70 percent, and no higher, from October 29, 1999, through June 1, 2010, for bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder (also claimed as depression), is granted.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for higher initial disability ratings.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to her claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Complete any necessary development in view of the Veteran's response to the above notification letter, to include the scheduling of any additional VA examinations deemed warranted.

3.  After completion of the above, review the expanded record, including any evidence entered since the statement of the case, and determine whether a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


